Citation Nr: 1019833	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-12 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1969.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge sitting at the RO in November 2009; a transcript of the 
hearing is associated with the claims file.  

In December 2009, the Veteran submitted records from his 
private audiologist.  A waiver of agency of original 
jurisdiction (AOJ) consideration accompanied the submission 
of such evidence.  See 38 C.F.R. § 20.1304.  Therefore, the 
Board may properly consider the newly received evidence.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, bilateral 
hearing loss is etiologically related to noise exposure 
during active military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for 
bilateral hearing loss herein constitutes a complete grant of 
the benefit sought on appeal, no further action is required 
to comply with the Veterans Claims Assistance Act of 2000 and 
the implementing regulations. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability; in-service incurrence or aggravation 
of a disease or injury; and a nexus between the claimed in-
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(Court) has held that service connection can be granted for a 
hearing loss where the Veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

At his November 2009 Board hearing and in documents of 
record, the Veteran contends that he has bilateral hearing 
loss as the result of acoustic trauma he experienced while 
serving on active duty in explosive ordinance disposal.  
Therefore, the Veteran claims that service connection is 
warranted for bilateral hearing loss.

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnoses referable to hearing 
difficulty.  As indicated previously, the Veteran claims that 
he was exposed to acoustic trauma, to include detonating 
explosive devices, during his military service.  Despite the 
fact that the record is void of documentation of complaints 
or treatment for hearing difficulty during service, the 
Veteran is competent to describe the nature and extent of his 
in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such is 
consistent with his documented military occupational 
specialty of explosives ordinance disposal specialist.  

The Board further finds that the Veteran has a current 
diagnosis of bilateral hearing loss.  In this regard, while 
he did not meet the auditory threshold required by VA 
regulations in his right ear on a March 2008 VA audiological 
examination, the remainder of the evidence of record reflects 
hearing loss in both ears that meets VA's definition of 
hearing loss.  See 38 C.F.R. § 3.385.  Specifically, the 
March 2008 VA examination revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
35
LEFT
5
10
25
55
70

Speech recognition scores were 100 percent bilaterally.  The 
examiner diagnosed normal hearing in the right ear for rating 
purposes and moderately severe to severe high frequency 
sensorineural hearing loss in the left ear. 

Private audiograms conducted in April 2008 and December 2009 
reveal a current diagnosis of bilateral hearing loss for VA 
purposes.  In this regard, the Board notes that the April 
2008 and December 2009 audiograms are in graph form and the 
results have not been interpreted.  Even so, as fact-finding 
is a proper function of the Board, the Board is permitted to 
interpret the graphical representations contained in the 
audiograms into numerical results.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).  

In April 2008, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
30
45
LEFT
5
10
25
55
70

In December 2009, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
35
50
LEFT
15
15
30
65
70

In April 2008 and December 2009, the examiner diagnosed a 
mild sensorineural loss above 2000 Hertz in the right ear and 
a moderately severe sensorineural loss above 2000 Hertz in 
the left ear.  Therefore, the Board finds that the 
contemporary medical evidence demonstrates a current 
bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  

The Board has first considered whether service connection is 
warranted for bilateral hearing loss on a presumptive basis.  
However, the record fails to show that the Veteran manifested 
hearing loss to a degree of 10 percent within the one year 
following his service discharge in October 1969.  As such, 
presumptive service connection is not warranted for bilateral 
hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The Board will now to turn to the issue of whether direct 
service connection is warranted for the Veteran's bilateral 
hearing loss.  In this regard, after reviewing the claims 
file, documenting the Veteran's history, and conducting a 
physical examination, the March 2008 VA examiner stated that 
a review of the Veteran's service treatment records indicated 
that his hearing was within normal limits at the time of 
release from active duty and, therefore, it is not likely 
that his hearing loss had its origins in the service.

In contrast, the Veteran's private audiologist indicated in 
December 2009 that, while the origin of his hearing loss was 
unknown and audiometric test results prior to his military 
service were not available for comparison, a positive history 
of noise exposure was proven to most likely result in a high 
frequency hearing loss.  In this regard, the Board observes 
that, in documents of record and at his November 2009 Board 
hearing, the Veteran has consistently denied post-service 
noise exposure.  

Therefore, as the Veteran has competently and credibly denied 
post-service acoustic trauma and in light of the December 
2009 private opinion, the Board resolves all reasonable doubt 
in the Veteran's favor and concludes that bilateral hearing 
loss is etiologically related to noise exposure during active 
military service.  As such, service connection is warranted 
for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


